Exhibit 10.6.1

 

Incentive and Retention Program

 

Under the Company’s Incentive and Retention Program adopted by the Compensation
Committee of the Board of Directors of the Company on May 19, 2003, certain
employees and officers and the contracted corporate counsel of the Company are
entitled to receive a bonus, based upon such individual’s pro rata portion of
the stock options granted to such individual on or around May 22, 2003, (i)
within thirty days of completion of the sale of all or substantially all of the
assets or stock of the business of the Company or a merger of the Company with
another company pursuant to which the consideration per share received by the
Company’s shareholders meets certain thresholds described in the program, or
(ii) within thirty days of the completion of a secondary underwritten public
offering pursuant to which the proceeds received by the Company and offering
price of the common stock meets certain thresholds described in the program. The
maximum aggregate bonus payable by the Company under the program is $2,236,962.
Under the program, if the Company’s Board of Directors determines in its
discretion that the Company is unable to pay applicable bonus awards in cash, it
shall pay such awards in securities of the Company’s stock before the
transaction, or in the purchaser’s stock thereafter, or substantially similar
securities.

 

Annual Incentive Bonuses

 

On March 26, 2003 the Compensation Committee of the Board of Directors of
PlanVista Corporation adopted Annual Incentive Bonus targets for each of its
senior officers in keeping with the Company’s annual bonus compensation
practices. The senior officers of the Company are entitled to receive a cash
bonus based on certain financial, business and personal goals as set forth in
each individual senior officer’s 2003 Annual Incentive Planning Worksheet. The
Board of Directors reserved the right to pay 20% of the senior officers’ bonuses
in registered shares of Company Common Stock. As disclosed in the Company’s
Proxy Statement for the 2003 Annual Meeting of Stockholders, the Compensation
Committee approved bonuses for Messrs. Dingle and Markle in the event of a
change of control of the Company. In November 2003 the Compensation Committee
approved an additional $150,000 bonus to Mr. Dingle in connection with a change
of control under certain specified circumstances.

 

The Company also awards Annual Incentive Bonuses for certain employees of the
Company, based on specified financial, business and personal goals set forth in
each individual employee’s 2003 Annual Incentive Planning Worksheet.

 

23